Title: Cash Paid for Supplying George Washington’s Tea Table, 30 March 1783
From: 
To: 


                        
                            No. 14
                            
                                March 1783
                            
                        


                        Accot Cash Expended in furnishing the Commander in Chief’s Table &ca the month of March 1783
                        


                            
                                 
                                
                                    1783.
                                
                                 
                                
                                    March
                                
                                 
                                
                                    To Cash paid for 
                                
                                 
                                
                                
                                    £.
                                
                                
                                    S.
                                
                                
                                    D.
                                
                            
                            
                                
                                
                                
                                1st 
                                
                                1 Pint Milk 1/ 77 lb. Butter £8.6.10d.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                1 Firkin 3/ 44 lb. Rock Fish £1.17.4d.
                                
                                
                                10.
                                8.
                                2
                            
                            
                                
                                
                                
                                4
                                
                                12 Fowls 24/ 16 lb. Veal 8/ 1 Turkey 10/
                                
                                
                                2
                                2.
                                
                            
                            
                                
                                
                                
                                5
                                
                                13 Rockfish £3.4/ Mending two Shirts 3/ 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                23 lb. Veal 11/6
                                
                                
                                3.
                                18.
                                6
                            
                            
                                
                                
                                
                                6
                                
                                 4 Quarts milk 2/8 10 Bushels Apples £4.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                6 Bbls Cyder £8.8/
                                
                                
                                12.
                                10.
                                8
                            
                            
                                
                                
                                
                                7
                                
                                 4 Turkeys £1.12/. 5 1/2 lb. Butter 11/
                                
                                
                                2.
                                3.
                                
                            
                            
                                
                                
                                
                                8
                                
                                 40 lb. Veal 20/ 1/2 Barrel Cyder 12/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 2 Quarts milk 1/4
                                
                                
                                1.
                                13.
                                4
                            
                            
                                
                                
                                
                                11
                                
                                2 Pigs 14/ 32 lb. Veal 16/ 4 Fowls 8/ 
                                
                                
                                 1.
                                18.
                                
                            
                            
                                
                                
                                
                                17
                                
                                1 1/2 Yard Linnen 8/ 48 lb. Mutton 24/ 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                4 Fowls 7/ 42 lb. Butter £4.4
                                
                                
                                6.
                                 3. 
                                
                            
                            
                                
                                
                                
                                19
                                
                                 8 Dozen Eggs 9/4d. 1 1/2 Bushel Corn 9/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 2 Quarts Milk 1/ 14 lb. Veal 7/
                                
                                
                                1.
                                6.
                                4
                            
                            
                                
                                
                                
                                22
                                
                                 34 lb. Butter £3.8/ 8 Fowls 16/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 Keeping horse 1 Night 2/
                                
                                
                                4.
                                 6.
                                
                            
                            
                                
                                
                                
                                 23 
                                
                                5 lb. Rockfish £2.16/ Keeping horse 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                one night 2/ 2 Piggs 16/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 10 lb.Butter £1.l4.8 
                                
                                
                                5.
                                8.
                                8
                            
                            
                                
                                
                                
                                25
                                
                                115 lb. Butter and two Firkins 
                                
                                
                                11.
                                15.
                                
                            
                            
                                
                                
                                
                                26
                                
                                63 1/2 lb. Veal £1.17 10 Dozen Eggs 14/6 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 26 Fowls 56/4 2 Turkeys 16/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 l Bushel Turnips 4/ 24 Cabbages 8/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 Keeping horse one Night 2/
                                
                                
                                6.
                                17.
                                10
                            
                            
                                
                                
                                
                                27
                                
                                Paid for Mending Tea Kettle 8/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 Keeping horse one Night 2/ 1 Pigg 9/ 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 6 Bushel Oisters 33/4
                                
                                
                                2.
                                12.
                                4 
                            
                            
                                
                                
                                
                                29
                                
                                 1 Bushel Corn 6/6 24 Boats 5/
                                
                                
                                11.
                                 6. 
                                
                            
                            
                                
                                
                                
                                30
                                
                                 10 Bushel Apples £3.10/ 6 Bushel
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                 Turnips £1.17. 1 String Small Fish 10/
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                3 Rock fish £1.17.9 74 lb. Veal £2.3.2d.
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                30 Cabbages 15/ 3 Turkeys £1.17
                                
                                
                                
                                    11.
                                
                                
                                    19.
                                
                                
                                    11
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                £
                                85.
                                14. 
                                3
                            
                            
                                
                                
                                
                                By Cash on hand at the Settlement of the last
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                Accot
                                
                                £
                                38.
                                13.
                                4d.
                            
                            
                                
                                
                                
                                1783
                                
                                March 19th 
                                By Cash received
                                
                                £
                                80.
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                29th
                                By Do 
                                
                                
                                
                                    200. 
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                £
                                318.
                                13.
                                4
                            
                            
                                
                                
                                
                                
                                
                                
                                Balance on hand
                                
                                
                                
                                    232.
                                
                                
                                    19.
                                
                                
                                    1
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                £318.13. 4 
                                
                                
                                
                                
                                
                            
                        

                    